Citation Nr: 1041521	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-23 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
2007, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 
2007, for the award of service connection for compression 
deformity (fracture) of the T12 vertebral body.

3.  Entitlement to an effective date earlier than January 11, 
2007, for the award of service connection for residuals of a 
gunshot wound to the right side of the stomach.

4.  Entitlement to an effective date earlier than February 8, 
2007, for the award of service connection for left knee strain 
injury with intrapatellar tendonitis.

5.  Entitlement to an effective date earlier than February 8, 
2007, for the award of service connection for osteoarthritis of 
the right patella.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to 
August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
submitted additional evidence to the Board.  He also submitted 
additional evidence in June 2010.  In both instances, the Veteran 
waived review of the newly submitted evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, 
the Board will consider such evidence in the adjudication of this 
appeal.




FINDINGS OF FACT

1.  On January 11, 2007, VA received an application for benefits 
that included claims of service connection for PTSD, lower back 
problems, and a gunshot wound to the right side of the stomach.

2.  On February 8, 2007, VA received an informal claim of service 
connection for chronic knee pain.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 11, 2007, 
for the award of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).

2.  The criteria for an effective date prior to January 11, 2007, 
for the award of service connection for compression deformity 
(fracture) of the T12 vertebral body have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).

3.  The criteria for an effective date prior to January 11, 2007, 
for the award of service connection for residuals of a gunshot 
wound to the right side of the stomach have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).

4.  The criteria for an effective date prior to February 8, 2007, 
for the award of service connection for left knee strain injury 
with intrapatellar tendonitis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

5. The criteria for an effective date prior to February 8, 2007, 
for the award of service connection for osteoarthritis of the 
right patella have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2010) defines VA's duty 
to notify and assist the Veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Court held that in cases where, as is the case here, service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA was not 
required to send the Veteran new notices in connection with his 
claims for earlier effective dates.  In any case, notice letters 
dated in January 2007 and February 2007 provided the Veteran with 
the general criteria for assigning effective dates.

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  In this case, 
whether an earlier effective date is warranted is based upon the 
evidence that was already in the claims file at the time the 
Veteran submitted his claims.  Additionally, the Veteran has 
submitted evidence in support of his claim in the form of emails 
and personal notes from his representative.  VA did not provide 
the Veteran with an examination in connection with these claims 
for an earlier effective date, as they would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2).  Specifically, a 
claim for an earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 
C.F.R. §3.159(c)(4)(A)-(C).

In summary, the VCAA provisions have been satisfied relative to 
the issues decided herein.  See 38 U.S.C.A. §§ 5102 and 5103; 38 
C.F.R. §§ 3.159(b), 20.1102 (2010). The Veteran has not claimed 
that VA has failed to comply with the notice and duty-to-assist 
requirements of the VCAA.

Earlier effective date criteria

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.400 (2010).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection and claim reopened after final adjudication "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean that the effective date of service connection based on a 
claim for service connection will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-
35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2010); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the Court's 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

Analysis

By an August 2007 rating decision, the RO granted service 
connection for PTSD, compression deformity (fracture) of the T12 
vertebral body, and residuals of a gunshot wound to the right 
side of the stomach.  An effective date of January 11, 2007 was 
assigned for each of the three awards of service connection.  In 
the August 2007 decision, the RO also granted service connection 
for left knee strain injury with intrapatellar tendonitis and 
osteoarthritis of the right patella.  An effective date of 
February 8, 2007 was assigned for both of these awards of service 
connection.

The Veteran disagreed with the assigned effective dates and 
appealed to have them set to as early as August 2005 
(particularly for the PTSD, low back, and gunshot wound claims).  
He maintains that he filed his claims of service connection at 
that time.  Specifically, he contends that he signed the 
application for benefits on August 25, 2005, forwarded the 
application to his representative (a county veterans service 
officer (VSO)), and that his representative then submitted the 
application to the RO in St. Petersburg that day or soon 
thereafter.

In regards to the awards of service connection pertaining to the 
knees, a review of the record reveals that the earliest 
correspondence that mentioned the knees was a statement from the 
Veteran that was dated February 2, 2007, but received by the RO 
on February 8, 2007.  In the statement, the Veteran noted that 
his chronic knee pain was related to his military service.  This 
statement may be construed as an informal claim of service 
connection for a right and left knee disability.  See 38 C.F.R. 
§ 1.55(a).  There is no correspondence in the claims file prior 
to February 8, 2007 that can be construed as a claim of service 
connection for a knee disability.  Thus, the effective date that 
was assigned by the RO for the two knee disabilities is the date 
of receipt of the claim.  Because the effective date of an award 
of service connection is the date of receipt of claim or date 
entitlement arose, whichever is later, the February 8, 2007 date 
is already the earliest assignable effective date for those two 
awards.  Consequently, the Board concludes that the criteria for 
an effective date prior to February 8, 2007, for the award of 
service connection for left knee strain injury with intrapatellar 
tendonitis and the award of service connection for osteoarthritis 
of the right patella have not been met.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Board notes that 38 C.F.R. § 3.157 (2010) allows for VA 
examination or hospitalization reports to be considered an 
informal claim in some instances.  However, these provisions are 
only applicable to claims to reopen and claims for an increase.  
Although the Veteran was seen for complaints of right knee pain 
at the VA Medical Center (VAMC) in Gainesville, Florida, as early 
as December 1, 2006, the Veteran's service connection claims were 
original claims and not claims to reopen or claims for an 
increase.  Thus, § 3.157 does not apply.  The mere presence of 
medical evidence in the claims file does not constitute a claim 
of service connection.  See Lalonde v. West, 12 Vet. App. 377, 
382 (1999).

With respect to the awards of service connection pertaining to 
PTSD, the low back, and the stomach gunshot wound, the 
preliminary analysis is similar to the knee claims.  A review of 
the record reveals that the earliest correspondence that 
mentioned these three claims was a formal application for 
benefits (VA Form 21-526) that was date stamped January 11, 2007 
by the RO in St. Petersburg.  The Veteran expressly stated that 
he was claiming the disabilities of PTSD, lower back problems, 
and a gunshot wound to the right side of the stomach.  Thus, the 
effective date that was assigned by the RO for the three 
disabilities is the date of receipt of the claim, at least as it 
pertains to the date recorded by the date stamp affixed to the 
application-January 11, 2007.  Similar to the knee claims, the 
Veteran was seen in early December 2006 at the Gainesville VAMC 
with complaints of mental health problems and low back pain.  A 
history of gunshot wound to the stomach was also noted.  Although 
this medical evidence pertaining to the three claims is dated 
shortly before the assigned effective date, 38 C.F.R. § 3.157 
does not apply in this case because the Veteran's claims were not 
claims to reopen or claims for an increase.  See Lalonde, 12 Vet. 
App. at 382.

As noted previously, the Veteran contends that an earlier 
effective date is warranted for the award of service connection 
for these three claims despite the date recorded by the RO's date 
stamp.  The signature date of the application for benefits is 
August 25, 2005, and this is when the Veteran states that he 
forwarded the signed application to his county VSO 
representative.  Also of record is a cover letter by the Veteran, 
dated August 25, 2005, indicating that he is submitting his 
application for benefits for the three conditions.  Additionally, 
there is a cover sheet from the Veteran's representative, dated 
August 26, 2005, indicating that an original service connection 
claim is to be filed and noting several forms that are enclosed.  
None of these documents have a date stamp from the RO on them 
earlier than January 11, 2007.  To the extent the 
representative's cover sheet is a fax cover sheet, there is no 
confirmation line at the top of the document.

In support of his claims, the Veteran submitted additional 
evidence in the form of his county VSO representative's emails, 
personal notes, and a memorandum.  In a March 2008 memorandum, 
the county VSO representative states that the Veteran filed an 
original VA compensation claim in his office on August 25, 2005, 
and that the county VSO representative made copies and mailed all 
original documents and supporting evidence to the RO the same 
day.  A copy of the representative's calendar from 2005 indicates 
that he was scheduled to meet with or provide some function for 
the Veteran on August 26, 2005.  An August 19, 2005 email of the 
county VSO representative reflects that he had an upcoming 
appointment with the Veteran and that he would be applying for 
service connection.  Significantly, in an October 2007 email to 
the Veteran, the county VSO representative stated that he 
personally talked with representatives from Veterans of Foreign 
Wars of the United States (VFW) and VA and that both had checked 
and rechecked the Veteran's file and there was nothing in there 
concerning any original application.  The representative stated 
that he never received a confirmation or date stamp back from VA 
so it had to have been lost in the mail.  Without a date stamp 
receipt, the representative stated that there was nothing further 
he could do and that he apologized for any lost VA payments.

The Board observes that the Court has held that "there is a 
presumption of regularity which holds that government officials 
are presumed to have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  Id.  
Applying this presumption to the instant case, the Board must 
conclude that if the Veteran's application for benefits was 
actually received by VA prior to January 11, 2007, it would have 
been date stamped and it would have been placed and/or noted in 
the record.

In the Veteran's case, the evidence shows that the Veteran likely 
intended to file claims of service connection through his county 
VSO representative in August 2005.  There are several forms, 
statements, notations, and emails dated on or about August 25, 
2005, pertaining to the possibility that claims were to be filed 
on behalf of the Veteran.  However, there is simply no 
documentation that this occurred.  Although the county VSO 
representative stated that he mailed the information to the RO on 
August 25, 2005, the same representative stated in the October 
2007 email to the Veteran that he never received confirmation or 
a date stamp that VA ever received an original application.  
Additionally, neither VA nor VFW had any information regarding an 
original application.  In view of this information, the Board 
does not find that the presumption of regularity has been 
rebutted by clear evidence to the contrary.  Earlier dated 
documents without more, such as a date stamp, certified mail 
receipt, or a fax confirmation, do not constitute clear evidence 
to rebut the presumption of regularity.  Thus, the earliest date 
of receipt of claim shown by the evidence of record is January 
11, 2007.

At the hearing, the Veteran's representative argued that the 
county VSO representative in question is essentially part of the 
VA process and that, based on the presumption of regularity, it 
should be presumed that the claim was in fact filed on August 25, 
2005.  However, this is not the case as the county VSO 
representative is not a VA employee.  Receipt of a claim by a 
representative simply does not equate to receipt of a claim by 
VA.  The Veteran's representative also argued that there have 
been instances where claims have been maliciously destroyed and 
inadvertently lost by a number of ROs.  However, there has been 
no information or evidence submitted that this has occurred in 
the Veteran's specific case.  Moreover, the Veteran's 
representative submitted past Board decisions where the Board has 
granted claims for earlier effective dates notwithstanding the 
date found on a date stamp.  However, Board decisions are 
nonprecedential in nature.  38 C.F.R. § 20.1303 (2010).  Each 
case presented to the Board is to be decided on the individual 
facts of the case.  In the Veteran's case, the presumption of 
regularity has not been rebutted and the earliest date of receipt 
of claim is found to be January 11, 2007.  Consequently, the 
Board concludes that the criteria for an effective date prior to 
January 11, 2007, for the award of service connection for PTSD, 
compression deformity (fracture) of the T12 vertebral body, and 
residuals of a gunshot wound to the right side of the stomach 
have not been met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to January 11, 2007, for 
the grant of service connection for PTSD is not warranted.  The 
appeal is denied.

Entitlement to an effective date prior to January 11, 2007, for 
the grant of service connection for compression deformity 
(fracture) of the T12 vertebral body is not warranted.  The 
appeal is denied.

Entitlement to an effective date prior to January 11, 2007, for 
the grant of service connection for residuals of a gunshot wound 
to the right side of the stomach is not warranted.  The appeal is 
denied.

Entitlement to an effective date prior to February 8, 2007, for 
the grant of service connection for left knee strain injury with 
intrapatellar tendonitis is not warranted.  The appeal is denied.

Entitlement to an effective date prior to February 8, 2007, for 
the grant of service connection for osteoarthritis of the right 
patella is not warranted.  The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


